                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                    EASTERN DIVISION


WANDA JURRIAANS,

          PLAINTIFF,
                                                   CASE NO;
V.
                                                   3:17-CV-OO124-MHT-CSC
ALABAMA COOPERATIVE
EXTENSION SYSTEM; AUBURN
UNIVERSITY; et. al.

          DEFENDANTS.




             PLAINTIFF'S SUBMISSION OF EXHIBITS IN OPPOSITION TO
                DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

     Comes Now the Plaintiff Wanda Jurriaans and hereby submits the following evidentiary

exhibit list referenced in Plaintiffs Briefin opposition the Defendants' Motion for Summary

Judgment(Docs. 77 and 78). Exhibits are being filed contemporaneously as follows:


     1.      Plaintiff's Exhibit List



           Exhibit
           Letter                                Description
                       • Affidavit of Yvonne Bowens-Thomas
             A         • EEOC Charge of Discrimination

                       • Certification and Acknowledgement of Anne Wilson, with
             B             affidavit attached

                       • Certification and Acknowledgement of Joseph Whitfield
                       • Certification and Acknowledgement of Laura Whitfield, with
             C             affidavit attached

                       • Certification and Acknowledgement of Courtney Panneton
                       • Certification and Acknowledgement of Laura Panneton, with
             D             affidavit attached


                                                                                      Page 1 of3
                        • Notarized Written Statement of Cathy Sorrell

                       . . • Intentionally Omitted             •

                        • Affidavit of Wanda Jurriaans

                        • Charge of Discrimination- Margaret Odom: EEOC Charge
                              No. 420-2018-01597; affidavit attached

                              Intentionally Omitted
                  1f       iiV.U t   .V j   ^5'> ^


                        • Charge of Discrimination - Melanie Allen: EEOC Charge
                              No.420-2018-02142; affidavit attached

                         • Charge of Discrimination - Wanda Carpenter: EEOC Charge
                              No. 420-2018-02185; affidavit attached

                         • Charge of Discrimination - Sallie Hooker: EEOC Charge No.
                              420-2018-01673; affidavit attached

                         • Charge of Discrimination - Wanda Jurriaans: EEOC Charge
                              No.420-2016-02883; affidavit attaehed

                         • Charge of Discrimination - Wanda Jurriaans; EEOC Charge
                              No.420-2017-00544; affidavit attached


   II.    Additional Exhibits



   In addition, the Plaintiff lists all pleadings of record and all exhibits submitted by the

Defendants with their motion for summary judgment, including the depositions of Plaintiff

Jurriaans and Defendants Lemme, Brown, Windham, McClendon, and Kostelecky.


   Respectfully submitted this the                   day of December 2018.


Wanda Jurriaans, Plaintiff



                                                          Julia^. McPhillips, Jr.
                                                          Attc^ey for Plaintiff
                                                          McPHILLIPS SHINBAUM,L.L.P.

                                                                                            Page 2 of3
                                             516 South Perry Street
                                             PO Box 64
                                             Montgomery, Alabama 36101
                                             Phone:(334)262-1911
                                             julianmcphillips@msg-lawfirm.com
                                                             It/a-


                                             Tanika Finney
                                             Assistant Attorney for Plaintiff
                                             Of Counsel to McPhillips Shinbaum, LLP
                                             Law Office of Tanika L. Finney
                                             516 South Perry Street, Suite 3-A
                                             Montgomery, AL 36104
                                             Phone:(334)603-1353
                                             Tanika@tlfinneylaw.com



                                CERTIFICATE OF SERVICE


I certify that a true and correct copy ofthe foregoing has been served upon all attorneys of
record, any parties who are not represented by an attorney, and any additional relevant parties
required to receive notice. Service via CM/ECF system on this 1^^ day of December 2018.



 Dorman Walker(dwalker@balch.com)
 David R. Boyd(dboyd@balch.com)
 John Naramore(jnaramore@balch.com)
 Balch & Bingham LLP
 Post Office Box 78
 Montgomery, AL 36101-0078
 Telephone:034)834-6500
 Facsimile:(334)269-3115




                                             JufiSi L. McPhillips, Jr.
                                             Attorney for Plaintiff
                                             McPHILLIPS SHINBAUM,L.L.P.
                                             516 South Perry Street
                                             Montgomery, Alabama 36104
                                             Phone:(334)262-1911
                                             julianmcphillips@msg-lawfirm.com

                                                                                         Page 3 of3
